Citation Nr: 1441482	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-04 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to a compensable evaluation for residuals of a fracture of the right middle finger, with tenosynovitis.

3.  Entitlement to a compensable evaluation for residuals of a fracture of the left ring finger, with tenosynovitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The September 2010 decision granted service connection for bilateral hearing loss that was assigned an initial compensable evaluation, and the November 2011 decision denied compensable evaluations for the Veteran's residuals of fractures to his right middle and left ring fingers.  He perfected an appeal as to the assigned evaluations for his hearing loss and finger disabilities.  

In September 2012, the Veteran and his wife, sitting at the RO, testified during a hearing conducted via video conference before the undersigned sitting at the Board's main office in Washington, D.C.  A transcript of the hearing is of record.

The issues of compensable evaluations for the Veteran's residuals of fractures to his right middle and left ring fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his September 14, 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal of an initial compensable rating for bilateral hearing loss is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met as to his claim for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to his claim for an initial compensable rating for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the claim for an initial compensable evaluation for bilateral hearing loss.


REMAND

The Veteran's most recent VA examination was December 2009.  The Veteran's hearing testimony and a report from a private physician suggest that the disabilities may have worsened since then.  The 2009 examination also did not address whether the Veteran's right long and left ring finger disabilities caused limitation of motion or function based on severe pain during flare ups, as he reported.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (to the effect that a VA examination is inadequate if it does not report the extent of additional limitation caused by pain).  Therefore, another examination is required.  38 U.S.C.A. § 5103A(d)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his right middle and left ring fingers.  The examiner should review the claims folder, including any relevant records in Virtual VA.

a. The examiner should report the ranges of right middle and left ring finger motion in degrees.

b. The examiner should report whether there is additional functional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

c. The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

d. Additionally, the examiner should report whether the Veteran can touch the proximal transverse crease of his palm with his right middle (long) fingertip, with the finger flexed to extent possible.  If the Veteran is unable to perform this function, the examiner should identify, in centimeters or inches, the distance between the right middle fingertip and the proximal transverse crease of his palm.

e. If the examiner is not able to answer these questions, he or she should provide reasons for this inability.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


